Citation Nr: 0405560	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1952 to 
March 1954, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

The issue of entitlement to service connection for glaucoma 
will be discussed in the remand portion of this decision.  
That issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained

2.  A low back disorder has not been shown to be causally or 
etiologically related to service.

3.  Hypertension was first diagnosed many years after service 
and has not been shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the rating decision as well as the Statement of the Case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason his claim was denied.  In 
addition, the RO sent a letter in October 2001 to the veteran 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's private medical records have been associated 
with the claims file, as were his VA outpatient records.  The 
Board acknowledges that an attempt to obtain the veteran's 
complete service medical records was unsuccessful.  These 
records are presumed destroyed by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

The Board also acknowledges that veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a low back disorder and for 
hypertension.  An examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, as will be discussed below, the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service or that a current low back disorder, 
hypertension, or symptoms thereof may be associated with an 
established event, injury, or disease, if any, in service.  
Therefore, the evidence in this case is sufficient to decide 
the claim and the Board is of the opinion that further 
development by obtaining an examination or medical opinion is 
unnecessary.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran served on active duty 
from May 1952 to March 1954.

Although an attempt to obtain the veteran's complete service 
medical records was unsuccessful, the report of the veteran's 
March 1954 separation examination has been obtained and 
associated with the claims file.  This report noted that the 
veteran had a normal heart and spine, and there was no 
indication that the veteran had been diagnosed with a low 
back disorder or hypertension.  His blood pressure at that 
time was reported to be 120/60.

Private medical records dated February 1989 to June 1990 show 
that the veteran had narrowing of the L3 and L4 space of the 
spine and that he had lumbar lordosis, which caused a muscle 
spasm in his back.  His blood pressure had been recorded at 
different times as 140/90 and 150/100.

The veteran was afforded a VA examination in February 1994 in 
connection with his pension claim.  He reported having two 
ruptured discs in his lumbar spine as well as hypertension, 
cataracts, and glaucoma.  The veteran told the examiner that 
he had lifted a heavy object at his home in 1989 and 
subsequently developed severe back pain.  He reinjured his 
back in 1991 when he fell at work.  The examiner noted 
straightening of the lumbar spine.  The veteran also related 
that he had been diagnosed with hypertension in 1989 and was 
treated for a brief time.  His blood pressure was assessed as 
168/102 when sitting, 148/90 when recumbent, and 158/100 when 
standing.  The VA examiner diagnosed the veteran with 
hypertension, cataracts, glaucoma, and herniated lumbar 
discs.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder and for hypertension.  
More specifically, he claims that these disorders were 
incurred in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated in the 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated in service if 
they manifest to a compensable degree within one year of 
separation of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In order to prove 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  
  
1.  Low Back Disorder

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has not established service connection for a low back 
disorder.  In this regard, the Board notes that the veteran's 
separation examination indicated that his spine was normal.  
Nor is there any other medical evidence of record that 
suggests the veteran had symptomatology during service.  In 
fact, the veteran told the February 1994 VA examiner that he 
injured his back lifting a heavy object at his home in 1989, 
which was many decades after his separation from service.  
Further, there is no medical opinion relating the veteran's 
current low back disorder etiologically to his military 
service.  Thus, the evidence of record does not establish 
that the veteran had low back symptomatology at least on 
separation examination in 1954.  The Board finds it also 
significant to note that a back disorder was not diagnosed 
until many years after service, that after such back disorder 
was diagnosed the veteran gave a date of onset of many years 
following service, and that there is no medical evidence 
purporting to establish a nexus between the veteran's 
military service and the claimed inservice back injury.  
Therefore, the Board is of the opinion that service 
connection for a low back disorder is not warranted.

2.  Hypertension

The Board also finds that the veteran has not established 
service connection for hypertension.  The appeal must be 
decided on the evidence of record, and the evidence fails to 
show that the veteran developed hypertension during service, 
or for many years thereafter.  The veteran's separation 
examination did not indicate that he had any diagnosis of 
hypertension in service; as noted, his blood pressure at that 
time was 120/60.  The Board notes further that there is no 
other probative evidence that would establish that the 
veteran's hypertension had its onset in service or within one 
year of service discharge.  Indeed, the veteran informed the 
February 1994 VA examiner that he had been diagnosed with the 
disorder in 1989, and the evidence of record does not show 
any complaints, treatment, or diagnosis of hypertension prior 
to that time.  Therefore, the Board finds that the veteran 
did not develop hypertension during service nor does the 
evidence establish that it was manifest to a compensable 
degree within one year of service discharge.   

In addition to the lack of evidence establishing that the 
veteran had hypertension during service or for many years 
thereafter, no physician has linked any current hypertension 
to service or to any incident that occurred during active 
service.  Although the February 1994 VA examination diagnosed 
the veteran with hypertension, the examiner did not comment 
on the likelihood of a relationship between the veteran's 
current diagnosis and his period of service.  Nor is there 
any other medical opinion of record that establishes such a 
relationship.  Service connection cannot be established for 
any current hypertension without evidence of a nexus between 
the current disability and active service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  No hypertension was 
shown at the time of the veteran's separation from service, 
nor does the evidence show that such a disorder was 
manifested to a compensable degree within one year of 
separation from service.  In addition, the evidence of record 
does not establish a medical nexus between the veteran's 
hypertension and his period of service.

Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder and for hypertension is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he has a low back disorder and 
hypertension that are related to service, the veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or aggravation and absent a 
professional medical opinion linking the veteran's disorders 
to service, service connection cannot be granted. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review of the issue of entitlement 
to service connection for glaucoma for the reasons set forth 
below.

A review of the claims file reveals that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for glaucoma.  As stated above, the 
VCAA requires the VA to assist a claimant in obtaining that 
evidence.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The veteran has stated in his VA Form 9 
dated in November 2002 that upon his separation from service 
he had to wear glasses, which he did not need prior to his 
entry.  Indeed, the veteran's separation examination 
indicated that he had decreased visual acuity and that he had 
to wear glasses.  It was also reported at that time that 
other minor complaints were noted to be of no clinical 
significance; it is unclear whether this reference was also 
to the examination of the veteran's eyes.  The veteran 
essentially argues that his vision progressively worsened 
from that time and that it is related to his current 
diagnosis of glaucoma.  The Board further observes that the 
February 1994 VA examination diagnosed the veteran with 
glaucoma and cataracts.  The Board notes that there is no 
medical opinion of record which addresses the relationship, 
if any, of the veteran's current diagnosis of glaucoma to the 
findings reported at the time of his 1954 separation 
examination.  Therefore, the Board is of the opinion that a 
medical opinion should be obtained for the purpose of 
determining whether the veteran's glaucoma is etiologically 
related to his military service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
and request that he provide the names, 
addresses, and dates of treatment of 
all VA and non-VA health care providers 
that have treated him for his glaucoma.  
After obtaining any necessary release, 
the RO should contact all identified 
health care providers and attempt to 
obtain copies of all records related to 
any treatment of the veteran for 
glaucoma that are not already a part of 
the record.

2.  The RO should refer the veteran's 
claims folder to an appropriate VA 
examiner for an opinion as to the 
etiology of the veteran's glaucoma.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
that any current glaucoma is 
etiologically related to the veteran's 
military service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
applicable legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



